By Judge Dean W. Sword, Jr.
In this motion to quash discovery filed by a non-party hospital pursuant to Virginia Code § 8.01-581.17, Maryview Medical Center has been served with a subpoena seeking Committee Review Reports relating to the treatment of the plaintiff, Bruce Ruth. The hospital objects to disclosure pursuant to the above noted Statute.
The Statute provides a privilege to the hospital for “the analysis, findings, conclusions, recommendations ... of any medical staff committees... .” However, no privilege exists “with respect to any factual information regarding specific patient health care or treatment.”
Pursuant to the Statute the Court has reviewed the material provided by the hospital in camera and concludes as follows:
(1) Certain parts of the material are clearly factual information and subject to disclosure;
(2) Certain other parts are findings of the committee and are privileged pursuant to the statute.
These items are filed under seal in the file for appellate review should the same be necessary.